Title: Three Pennsylvania Delegates in Congress to the Lancaster County Committee, 11 July 1775: résumé
From: Three Pennsylvania Delegates in Congress
To: Lancaster County Committee


< July 11, 1775: We have received your communication about the rifle company to which Captain Smith is appointed. You mention that James Ross has raised men from whom a good company may be formed; we immediately laid this matter before Congress, which approved their enlistment. Please certify the officers, as with the other company, and have the best men available prepared with the utmost dispatch to follow Captain Smith, who we suppose will have marched before this reaches you.
The Congress highly approves the generous bounty provided by the people of Lancaster County. Signed by Franklin, George Ross, and James Wilson. >
